DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4-6, 8, 11-13, 16, 18-20 have been amended. Claims 2-3, 9-10, 15, and 17 have been canceled. 

Response to Arguments
Applicant’s arguments, filed 03/11/2021, with respect to the rejections of claims 1, 4-8, 11-14, 16, 18-21 have been fully considered and are persuasive.  The rejection of claims 1, 4-8, 11-14, 16, 18-21  has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1, 4-8, 11-14, 16, 18-21 filed 03/11/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an image decoding/encoding method and apparatus. The independent claims uniquely derives residual samples for a current block based on quantized transform coefficients and the residual information comprises a significant coefficient flag, a parity level flag, a first coefficient level flag, a second coefficient level flag, an abs remainder syntax element, and a sign flag for a quantized transform coefficient for the current block. The 

Closest prior art of  Karczewicz; Marta (US 20130182757 A1; US 20200077117 A1) et al. either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486  
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486